United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1302
                                 ___________

Michael J. Dahlin,                      *
                                        *
               Appellant,               *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   District of Minnesota.
Joan Fabian, D.O.C. Commissioner;       *
Jessica Symmes, M.C.F.-O.P.H.           *   [UNPUBLISHED]
Warden; David Paulsen, D.O.C.           *
Medical Director; Nanette Larson,       *
D.O.C. Health Service Supervisor;       *
Barbara Nelson, D.O.C.-R.N.-O.P.H.      *
Medical Supervisor; Keith Krueger,      *
M.D.-C.M.S. Inc.-O.P.H. Regional        *
Medical Director; Kathryn Reid,         *
R.N.-C.M.S. Inc.-O.P.H. Medical         *
Director; Stephen Craane, M.D.-C.M.S. *
Inc.-O.P.H. Primary Physician;          *
Darin Haugland, C.M.S. Inc.-P.T.        *
Physical Therapist; D.O.C.,             *
Minnesota Department of Corrections; *
C.M.S. Inc., Correctional Medical       *
Services Incorporated, individually and *
in their official capacities,           *
                                        *
               Appellees.               *
                                   ___________

                             Submitted: August 31, 2011
                                Filed: September 6, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       Inmate Michael J. Dahlin appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the record, see
Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009), we agree with
the district court that Dahlin’s Eighth Amendment claims were based solely on his
disagreement with treatment decisions, see Nelson v. Shuffman, 603 F.3d 439, 448-49
(8th Cir. 2010) (prison physicians remain free to exercise their independent medical
judgment, and inmate’s mere disagreement of opinion over matters of expert medical
judgment or over course of treatment does not rise to level of constitutional
violation).2 The district court also did not abuse its discretion in denying Dahlin’s
motion for appointment of a medical expert. The judgment is affirmed, and we deny
Dahlin’s request for an order directing appellees to provide him with an April 2011
incident report.
                         ______________________________


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
      2
        We decline to address the new matters Dahlin raises on appeal, see Stone v.
Harry, 364 F.3d 912, 914-15 (8th Cir. 2004); or to consider the new evidence he
offers, see Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 532 (8th Cir. 2006)
(this court considers only evidence that was before district court when summary
judgment ruling was made).
                                       -2-